8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Bryant BROWN, Defendant-Appellant.
No. 93-5449.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-88-192-C)
John A. Folmar, Caudle & Spears, P.A., Charlotte, North Carolina, for Appellant.
Jerry W. Miller, United States Attorney, Brian L. Whisler, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Bryant Brown appeals the district court's revocation of his term of supervised release and imposition of sentence pursuant to 18 U.S.C.A. § 3583(g) (West Supp. 1993) for violation of terms of supervised release, to wit:  possession of a controlled substance.  Brown asserts that one positive urinalysis test for cocaine is insufficient to establish, by a preponderance of the evidence, that Brown was in possession of cocaine in violation of 18 U.S.C.A. § 3583(g).


2
The federal sentencing guidelines leave "to the court the determination of whether evidence of drug usage established solely by laboratory analysis constitutes 'possession of a controlled substance' as set forth in 18 U.S.C. §§ 3565(a) and 3583(g)."  U.S.S.G. § 7B1.4, comment.  (n.5) (Nov. 1992).


3
The positive urinalysis test, together with Brown's admissions to his probation officer of cocaine use, is sufficient to support the court's finding that Brown was in possession of a controlled substance.   United States v. Battle, 993 F.2d 49, 50 (4th Cir. 1993).  The district court committed no error in revoking Brown's term of supervised release and sentencing Brown to a twelve-month term of imprisonment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED